J-S39023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    SAMMY D. BELLE

                             Appellant               No. 3248 EDA 2018


             Appeal from the PCRA Order entered October 15, 2018
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0804001-1980


BEFORE: GANTMAN, P.J.E., STABILE, J. and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 22, 2019

        Appellant, Sammy Belle, appeals from the October 15, 2018 order of

the Court of Common Pleas of Philadelphia County, which denied his request

for collateral relief under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-46.1 Upon review, we affirm.

        The factual and procedural background of the instant appeal is not at

issue here. Briefly, on July 26, 1983, following a jury trial, the trial court

sentenced Appellant to, inter alia, life imprisonment for the murder of Lester
____________________________________________


* Former Justice specially assigned to the Superior Court.

1 The notice of appeal, which does not include the date of the order being
appealed, is defective. See Pa.R.A.P. 904. However, it is obvious from the
criminal docketing statement that Appellant is appealing the October 15, 2018
order. Accordingly, we will entertain this appeal despite the inadequacy of the
notice of appeal. See Commonwealth v. Martin, 462 A.2d 859, 860 (Pa.
Super. 1983), overruled on other grounds by Commonwealth v. Graves,
508 A.2d 1198 (Pa. 1986).
J-S39023-19



Lawrence. We affirmed the judgment of sentence on September 9, 1987.

See Commonwealth v. Belle, No. 2033 Philadelphia 1983, unpublished

memorandum (Pa. Super. filed September 9, 1987).            The Supreme Court

denied Appellant’s petition for allowance of appeal on February 24, 1988. See

Commonwealth v. Belle, 539 A.2d 810 (Pa. 1988).

       Appellant pro se filed the underlying PCRA petition, his third, on October

26, 2017.2      In the petition, which Appellant titled as a petition for writ of

habeas corpus, Appellant challenged the legality of his sentence and the trial

court’s subject matter jurisdiction.

       The PCRA court treated the filing as a PCRA petition and dismissed it as

untimely on October 15, 2018. This appeal followed.

       All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final.” 42 Pa.C.S.A.

§ 9545(b)(1). The one-year time limitation, however, can be overcome if a

petitioner (1) alleges and proves one of the three exceptions set forth in

Section 9545(b)(1)(i)-(iii) of the PCRA, and (2) files a petition raising this




____________________________________________


2 Appellant unsuccessfully sought post-conviction relief in 1988 and 2009.
See Commonwealth v. Belle, 659 Philadelphia 1990, unpublished
memorandum (Pa. Super. filed March 4, 1991), appeal denied, 602 A.2d 855
(Pa. 1991), and Commonwealth v. Belle, 2234 EDA 2012, unpublished
memorandum (Pa. Super. filed May 14, 2013), appeal denied, 84 A.3d 1061
(Pa. 2014).




                                           -2-
J-S39023-19



exception within one year of the date the claim could have been presented.

42 Pa.C.S.A. § 9545(b)(2).3

        “The PCRA’s time restrictions are jurisdictional in nature. Thus, [i]f a

PCRA petition is untimely, neither this Court nor the [PCRA] court has

jurisdiction over the petition. Without jurisdiction, we simply do not have the

legal authority to address the substantive claims.”          Commonwealth v.

Chester, 895 A.2d 520, 522 (Pa. 2006) (first alteration in original) (internal

citations and quotation marks omitted). As timeliness is separate and distinct

from the merits of Appellant’s underlying claims, we first determine whether

this PCRA petition is timely filed. See Commonwealth v. Stokes, 959 A.2d

306, 310 (Pa. 2008) (consideration of Brady4 claim separate from

consideration of its timeliness).        The timeliness requirements of the PCRA

petition must be met, even if the underlying claim is a challenge to the legality

of the sentence.      See Commonwealth v. Holmes, 933 A.2d 57, 60 (Pa.

2007) (“Although legality of sentence is always subject to review within the

PCRA, claims must still first satisfy the PCRA’s time limits or one of the

exceptions thereto”) (citing Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa.

1999)).




____________________________________________


3Section 9545(b)(2) was recently amended to enlarge the deadline from sixty
days to one year. However, the amendment applies only to claims arising on
or after December 24, 2017.

4   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -3-
J-S39023-19



      It is well established that the PCRA subsumes all post-conviction

remedies, including habeas corpus and coram nobis (see 42 Pa.C.S.A.

§ 9542), that the writ of habeas corpus can be used only when there is no

available remedy under the PCRA (see, e.g., Commonwealth v. Judge, 916

A.2d 511 (Pa. 2007)), and that claims challenging the legality of sentence or

the trial court’s subject matter jurisdiction must be presented in a timely PCRA

petition (see, e.g., Holmes, supra; Fahy, supra). Accordingly, the PCRA

court correctly treated the instant petition as a PCRA petition.

      On appeal, Appellant merely reiterates his argument explaining why he

is entitled to habeas corpus relief, never addressing the reasons provided by

the PCRA court for dismissing the underling petition.      Because the instant

petition is facially untimely and Appellant does not allege, let alone prove, the

applicability of any exception to the PCRA time-bar, we have no jurisdiction to

entertain the merits of the underlying petition. See, e.g., Commonwealth

v. Pew, 189 A.3d 486 (Pa. Super. 2018).       Accordingly, we affirm the order

of the PCRA court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/19

                                      -4-